PER CURIAM.
Whereas, the judgment of this court was-entered on April 23, 1963 (153 So.2d 62) reversing the judgment of the Circuit Court of the Eleventh Judicial Circuit in and. for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 24, 1964 (165 So.2d 748) and mandate dated July 22, 1964, now lodged in this. *503court, quashed this court’s judgment and remanded the cause for disposition consistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, it is ordered that the mandate of this court issued May 29, 1963, is withdrawn, the judgment of this court dated April 23, 1963 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the said judgment of the circuit court appealed from in, this cause is affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S. A.).